EXHIBIT 10.17

 

AMENDMENT AND RESTATEMENT OF AGREEMENT BETWEEN NORTHEAST UTILITIES AND JAMES A.
MUNTZ




THIS AMENDMENT AND RESTATEMENT of the Agreement by and between Northeast
Utilities System Companies (the “Company”) and James A. Muntz (“Executive”)
dated as of December 7, 2001 and as amended by a Memorandum of Agreement dated
January 9, 2003 (the “Agreement”) shall become effective as of January 1, 2009.




WHEREAS, the Company and Executive entered into the Agreement effective as of
December 7, 2001; and




WHEREAS, the Company and Executive amended the Agreement by a

Memorandum of Agreement effective as of January 9, 2003; and




WHEREAS, the Company and Executive desire to amend and restate the Agreement in
its entirety to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), effective January 1, 2009 and in
certain other respects.




NOW, THEREFORE, in consideration of the foregoing, the Company and

Executive hereby agree as follows:




1.

Definitions.  The terms used in this Agreement shall have the meanings provided
below:




“Actuarial Equivalent” or “Actuarial Equivalency” shall be computed on the basis
of the actuarial assumptions specified in the NUSCO Retirement Plan.




“Annuity” shall mean a form of benefit payment that (a) provides a series of
substantially  equal periodic payments, payable not less frequently than
annually, for Executive’s life (or life expectancy) or the joint lives (or life
expectancies) of

Executive and Executive’s spouse; and (b) is Actuarially Equivalent to a
straight life annuity.




“Annuity Starting Date” shall mean the date of termination of Executive’s
employment.




“Base Compensation” shall mean Executive’s annualized base rate of salary
received by Executive in all capacities with the Company, immediately preceding
Executive’s termination of employment.




“Cause” shall have the meaning provided in the Special Severance Program for

Officers.




“Change of Control” shall have the meaning provided in the Special Severance

Program for Officers.




“Compensation” shall have the meaning provided in the NUSCO Retirement Plan.

















“Credited Service” shall mean Executive’s years of service for purposes of
calculating his accrued benefit under the NUSCO Retirement Plan or the
Supplemental Plan, as the case may be.




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.




“NUSCO Retirement Plan” or “Qualified Plan” shall mean the qualified pension
plan maintained by the Company, as the same may be amended from time to time.




“Offset” shall mean the applicable dollar amount set forth in Table A attached
to this Agreement.




“Special Lump Sum Payment” shall mean the benefit payable to Executive pursuant
to Section 4 of this Agreement.




“Special Severance Program for Officers” shall mean the Special Severance
Program for Officers of Northeast Utilities System Companies, as the same may be
amended from time to time.




“Special Supplemental Annuity” shall mean the benefit payable to Executive
pursuant to Section 2 of this Agreement.




“Specified Employee” shall mean a Vice President or more senior officer of the

Company.




“Supplemental Plan” shall mean the Supplemental Executive Retirement Plan for
Officers of Northeast Utilities System Companies, as the same may be amended
from time to time.




“Termination upon a Change of Control” shall have the meaning provided in the

Special Severance Program for Officers.




2.

Special Supplemental Annuity.




In the event of the termination of Executive’s employment for any reason other
than Cause on or after he attains age 55, Executive will be entitled, in
addition to any benefits due to him under the NUSCO Retirement Plan and under
the Supplemental Plan under the provisions of those plans, to a Special
Supplemental Annuity providing an annual benefit equal to the excess of (a) over
(b) where:




(a)

is whichever of the following benefits is applicable:




(i) if Executive is eligible for a benefit under the Supplemental Plan, that
benefit with his Qualified Plan benefit both payable in the form of a life
annuity as of Executive’s Annuity Starting Date, but determined by: reducing (A)
by (B) where (A) is the sum of the Supplemental Plan benefit and the Qualified
Plan benefit that would














be due to Executive after increasing Executive’s Credited Service by twenty-one
years for purposes of calculating the benefit due to Executive under both plans,
and (B) is the benefit under these plans without the addition of twenty-one
years of Credited Service;




(ii) if Executive is not eligible for benefits under the Supplemental Plan, the
annual benefit due to Executive under the Qualified Plan payable in the form of
a life annuity as of Executive’s Annuity Starting Date determined by: (A)
increasing Executive’s Credited Service by twenty-one years; (B) increasing
Executive’s annual compensation under that plan by amounts deferred by Executive
under the Northeast Utilities Deferred Compensation Plan for Executives or any
other plan maintained by the Company that is not

qualified under the Code; and (C) reducing the annual benefit actually payable
to Executive under the Qualified Plan as of Executive’s Annuity Starting Date
determined as a life annuity and without such increases; and




(b)

is the applicable Offset, expressed as an annual benefit, as set forth in

Table A attached hereto.




The calculation of benefits payable under this Paragraph 2 shall be determined
substantially in accordance with the sample calculation set forth in Addendum 1
to this Agreement.




3.

Time and Form of Payment of Special Supplemental Annuity.




If Executive is entitled to a benefit under the Supplemental Plan, payment of
his Special Supplemental Annuity shall be made at the same time and in the same
form as his Supplemental Plan benefit.  If Executive is not entitled to a
benefit under the Supplemental Plan, payment of his Special Supplemental Annuity
shall be made in the form of any Annuity available under the NUSCO Retirement
Plan that is Actuarially Equivalent to a straight life annuity, provided that
such election is filed with the Company on such form as the Company may require
before any Annuity payment has been made under this Agreement. In the absence of
any such election, payment shall be made in the form of a life annuity if
Executive is unmarried on the Annuity Starting Date and, in the event that
Executive is married on the Annuity Starting Date, in the form of an Actuarially
Equivalent 50% joint and survivor annuity with Executive’s spouse as the joint
annuitant.  Payment of such Annuity will commence within 15 days after
Executive’s Annuity Starting Date, determined in the sole discretion of the
Company, except as otherwise provided in Section 8 below. Notwithstanding the
foregoing, if calculation of the amounts payable by any payment date specified
herein is not administratively practicable due to events beyond the control of
Executive or Executive’s beneficiary and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Section 409A of the Code.














4.

Special Lump Sum Payment.




In the event of the Company’s termination of Executive’s employment for any
reason other than Cause, before Executive attains age 55, Executive will be
entitled to a Special Lump Sum Payment which shall be equal to the greater of
(a) or (b), where:




(a) is the Actuarial Equivalent lump sum present value of the annual benefit
provided in Section 2(a)(ii) above, reduced by the applicable Offset as set
forth in Table A attached hereto; and

(b) is the applicable lump sum benefit set forth in Table B attached hereto.
Payment of such Special Lump Sum Payment shall be made in a lump sum within

15 days after Executive’s attainment of age 55, determined in the sole
discretion of

the Company, except as otherwise provided in Section 8 below. Notwithstanding
the foregoing, if calculation of the amounts payable by any payment date
specified herein is not administratively practicable due to events beyond the
control of Executive or Executive’s beneficiary and for reasons that are
commercially

reasonable, payment will be made as soon as administratively practicable in
compliance with Section 409A of the Code.




The calculation of benefits payable under this Paragraph 4 shall be determined
substantially in accordance with the sample calculation set forth in Addendum 2
to this Agreement.






5.

Death Benefit.




(a)  In the event of  Executive’s death on or after having attained age 55 and
prior to the commencement of payment of the Special Supplemental Annuity
provided in Section 2, Executive’s surviving spouse will be entitled to a
surviving spouse’s benefit under this Agreement equal to the 100% survivor
annuity that would have been provided to Executive’s spouse had Executive
 commenced benefits on the day before the date of Executive’s death in the form
of a joint and 100% survivor annuity1  designating Executive’s spouse as his
joint annuitant. This surviving spouse benefit will be paid at the same time as
the death benefit payable to

Executive’s surviving spouse under the Supplemental Plan; otherwise, in an
annuity that commences within 15 days after  Executive’s death, determined in
the sole discretion of the Company.




(b)  In the event of Executive’s death after payment of the Special Supplemental
Annuity has commenced, no death benefit shall be paid except in accordance with
the form of Annuity pursuant to which benefits were paid prior to Executive’s
death.




(c)  In the event of Executive’s death before having attained age 55,
Executive’s estate will be entitled to a benefit equal to the amount that would
have been payable to Executive under Section 4 as if Executive’s  employment had
been terminated for







1The Supplemental Plan provides a 100% survivor annuity death benefit to the
surviving spouse of a vested employee who dies during employment.













reasons other than Cause on the day before the date of his death.

The death benefit will be paid within 15 days after the date on which Executive
would have attained age 55, determined in the sole discretion of the Company.




6.

Severance Payment on Involuntary Termination.




In the event of the Company’s termination of Executive’s employment for any
reason other than Cause, provided that Executive shall not otherwise be eligible
for benefits under the Special Severance Program for Officers by reason of such
termination, the Company will pay Executive a single cash payment in an amount
equal to one times Executive’s Base Compensation on the 30th day following
Executive’s termination of employment, except as otherwise provided in Section 8
of this Agreement. Notwithstanding the foregoing, Executive agrees, as a
condition to receipt of the payment provided for in this Section 6, that he will
execute a general release agreement, in substantially the form set forth in the
Special Severance Program for Officers, and return such executed release to the
Company not fewer than eight days before the date provided in this Section 6 for
payment of the lump sum amount provided hereunder.






7.

Funding.




Benefits payable under this Agreement shall be “unfunded,” as that term is used
in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA.  The Company
shall not be required to segregate or earmark any of its assets for the benefit
of Executive or his estate, and each of Executive and his estate shall have only
a contractual right against the Company for benefits payable under this
Agreement. The rights and interests of Executive and his estate shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge or encumbrance by Executive, his estate or any person claiming under or
through Executive or his estate, nor shall they be subject to the debts,
contracts, liabilities or torts of Executive or his estate or anyone else prior
to payment.




8.

Compliance with Section 409A




Anything in this Agreement to the contrary notwithstanding, any payment to be
made under this Agreement upon termination of Executive’s employment which is
subject to Section 409A of the Code shall not be paid earlier than six months
following such termination of employment if Executive is a Specified Employee on
the date of his termination of employment. In the event of any such delay in the
payment date, the Company will adjust the payment to reflect the deferred
payment

date by multiplying the payment by the product of the interest discount rate
used for financial accounting purposes to compute the present value liability of
the Supplemental Executive Retirement Plan for Officers of Northeast Utilities
System Company for the year immediately preceding the date of Executive’s
termination

multiplied by a fraction, the numerator of which is the number of days by which
such payment was delayed and the denominator of which is 365. If the payment is
to be made in the form of an Annuity, the adjusted Annuity payments to which
Executive would otherwise be entitled during such six months will be accumulated
and paid on the first Annuity payment date of the seventh month following














Executive’s termination of employment.  If the payment is to be made in the form
of a lump sum, the adjusted lump sum payment will be made at the beginning of
the seventh month following Executive’s termination of employment.  In the event
of Executive’s death during such six-month period, payment will be made within
15 days of Executive’s death, determined in the sole discretion of the Company.




9.

Governing Law.




This Agreement shall be governed by and interpreted under the laws of the State
of Connecticut without giving effect to any conflict of laws provisions.
 Anything in this Agreement to the contrary notwithstanding, the terms hereof
shall be interpreted and applied in a manner consistent with the requirements of
Section 409A of the Code and the Treasury Regulations thereunder so as not to
subject Executive to the payment of any tax penalty or interest which may be
imposed by Section 409A of the Code and the Company shall have no right to make
or accelerate any payment hereunder except to the extent such action would not
subject Executive to the payment of any tax penalty or interest under Section
409A of the Code. The Company shall have no obligation, however, to reimburse
Executive for any tax penalty or interest payable or provide a gross-up payment
in connection with any

tax liability Executive may incur under Section 409A of the Code except that
this provision shall not apply in the event of the Company’s negligence or
willful disregard in interpreting the application of Section 409A of the Code to
the terms of this Agreement which negligence or willful disregard causes
Executive to become

subject to a tax penalty or interest payable under Section 409A of the Code, in
which case the Company will reimburse Executive on an after-tax basis for any
such tax penalty or interest not later than the last day of the taxable year
next following the taxable year in which Executive remits the applicable taxes
and interest.  The amount of reimbursement during any one taxable year shall not
affect the amount

eligible for reimbursement in any other taxable year and any right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.






10.

Integration.




This Agreement cancels and supersedes any and all prior agreements and
understandings between you and the Company with respect to the subject matter
hereof except for the Supplemental Plan and the Special Severance Program for
Officers, including any non-competition and/or non-solicitation agreement you
have signed under the Special Severance Program for Officers, and any other
contracts, plans or arrangements relating to compensation, equity or benefits
under executive compensation, equity or benefit plans of the Company.




11.

Successors; Transferability.




The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.













Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by Executive except as specified
above under “Death Benefit,” or by the Company except to a successor as defined
above.




12.

Counterparts.




This Agreement may be executed in counterparts, each of which shall be deemed to
be an original but all of which together will constitute one and the same
instrument.










IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the 29 day of December, 2008.




NORTHEAST UTILITIES SERVICE COMPANY










By:  /s/ Gregory B. Butler

Its Senior Vice President and General Counsel




EXECUTIVE:










 /s/James A. Muntz













Table A: Annual Offsets




Executive’s Age on Annuity

Starting Date

Offset Expressed as an Annual Benefit

Under a Single Life Annuity

55

$  92,856

56

$101,292

57

$110,598

58

$120,880

59

$132,261

60

$144,877

61 and older

Use actuarial tables: male/7.5%




Note: the Offsets provided in Table A shall be linearly interpolated based on
Executive’s age in whole years and months on the Annuity Starting Date.










Table B: Lump Sum Payment Amounts




Date of Termination

Lump Sum Payment Amount

December  31, 2008

$235,000

December  31, 2009

$268,000

December  31, 2010

$302,000

December  31, 2011

$335,000




Note: the Offsets provided in Table B shall be linearly interpolated based on
Executive’s age in whole years and months on the Annuity Starting Date.






